SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Declaration of Natural Gas Volume in Peru Rio de Janeiro, November 1, 2012 – Petróleo Brasileiro S.A. – Petrobras announces that 3 wells (Urubamba, Picha and Taini) drilled in Lot 58, at the Madre de Dios Basin, Peru, contain natural gas and condensate totaling a volume of contingent resources (recoverable) of 2 Tcf (56.6 billion cubic meters) of natural gas and 113.7 million barrels of condensate. The Paratori well, which is being drilled in the same lot and is expected to be completed in December 2012, along with other exploratory studies focused on the southern area may reveal additional volumes. A 3D seismic survey was conducted to support the Delimitation and Development Plans, whose processing was completed recently and is under analysis. Petrobras Energia Peru S.A. (PEP), a wholly subsidiary of Petrobras is the operator of the Lot, with a stake of 100%. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 1, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
